Citation Nr: 0520408	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  04-12 346	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1944 to 
November 1946 and from March 1949 to January 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that declined to reopen a claim for service 
connection for the veteran's cause of death.  The Montgomery, 
Alabama, RO currently has jurisdiction over the claim.


FINDINGS OF FACT

1.  An April 1993 Board decision denied a claim for service 
connection for the veteran's cause of death, cardiopulmonary 
arrest, on the basis that the evidence did not show that such 
disease was incurred in or aggravated by active service, nor 
was it manifested within one year from his separation from 
service, nor was it proximately due to service connected 
disability and/or proximately due to medications prescribed 
for a service connected disability.

2.  Additional evidence submitted since the April 1993 Board 
decision is not new and material as it does not include 
competent evidence suggesting that the cause of death, 
cardiopulmonary arrest, was incurred in or aggravated by 
active service, was manifested within one year from his 
separation from service, was proximately due to service 
connected disability and/or proximately due to medications 
prescribed for a service connected disability.




CONCLUSIONS OF LAW

1.  The Board's April 1993 decision denying service 
connection for the cause of the veteran's death is final.  
38 U.S.C.A. § 7104(b) (West 1991); 38. C.F.R. § 20.1100 
(1992)

2.  The evidence added to the record subsequent to the 
Board's April 1993 decision is not new and material; the 
claim is not reopened.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137, 1312, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.310, 
3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks to reopen a claim for entitlement to 
service connection for the cause of the veteran's death.  In 
an April 1993 decision, the Board denied the claim on the 
basis that the cause of death, cardiopulmonary arrest, was 
not incurred in or aggravated by active service, was not 
manifested within one year from his separation from service, 
was not proximately due to service connected disability 
and/or not proximately due to medications prescribed for a 
service connected disability.  

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The Board has before it a rebuilt claims folder that is 
missing evidence reviewed by the Board in its April 1993 
decision.  The RO has been able to reclaim service medical 
records and VA clinic records that had previously been of 
record.  The Board, however, must rely on the factual 
findings in its April 1993 with regard to evidence that 
cannot be replicated, such as previous VA examination 
reports.

Evidence before the Board in April 1993 included the 
veteran's death certificate indicating that he died in 1991.  
His immediate cause of death was identified as 
cardiopulmonary arrest due to atrial fibrillation and acute 
myocardial infarction (MI).  His service medical records did 
not record any history or evidence of cardiovascular disease.  
The Board cited post-service VA examination reports and 
clinic records that were negative for the manifestation of 
cardiovascular disease within one year from the veteran's 
discharge from service.  The veteran had been in receipt of 
service connection for lumbar strain, conversion reaction, 
malaria and appendectomy residuals.  There was no competent 
evidence that these disabilities, either individually or 
combined, contributed to the cause of the veteran's death.  
Furthermore, the Board indicated that there was no competent 
evidence that the veteran's prescription of Valium, 5 
milligrams three times per day, contributed to the cause of 
his death.  

Evidence added, but not considered at the time of the Board's 
April 1993 decision, consists of private treatment reports 
from Lloyd Noland Hospital in Fairfield, and argument 
proffered by the appellant.  The medical records from Lloyd 
Noland Hospital, dated from September 1986 to December 1990, 
primarily show the veteran's treatment for colon polyps, 
prostate pain, wrist pain and shoulder pain, osteoarthritis 
and DeQuervain's disease.  All notations in medical records 
indicated the veteran had "regular [heart] rhythm" and no 
other cardiovascular abnormalities.  

The appellant has once again alleged that the veteran's cause 
of death was proximately due to service-connected disability 
and/or proximately due to medications prescribed for a 
service connected disability.  She alleges that the stress 
and depression from his psychiatric disorder, pain of the 
lumbar spine, and medications he took to treat his 
psychiatric disorder and residuals of malaria contributed the 
cause of his death.


The appellant filed a claim to reopen in January 2003, and 
this appeal ensues from the RO's May 2003 rating decision 
declining to reopen the claim.  As a general rule, once a 
claim has been disallowed, that claim shall not thereafter be 
reopened and allowed based solely upon the same factual 
basis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2004).  However, if the claimant can thereafter present new 
and material evidence, then the claim shall be reopened and 
the former disposition of the claim shall be reviewed.  Id.

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2004); see 
also 66 F.R. 45620 (August 29, 2001).  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  Id.  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  
Evidence is presumed credible for the purposes of reopening 
unless it is inherently false or untrue.  Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The evidence relied upon in reopening the 
claim must be both new and material.  Smith v. West, 12 Vet. 
App. 312 (1999).

The law provides that service connection is established for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during periods of active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Specified diseases 
listed as chronic in nature, such as arteriosclerosis and 
cardiovascular-renal disease, may be presumed to have been 
incurred in service, if the evidence shows that such disease 
became manifest to a degree of 10 percent or more within one 
year from separation from active service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a), 
3.309(a) (2004).
To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death. For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause; or be etiologically related. For a service 
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The evidence submitted in the attempt to reopen the claim is 
new in the sense it was not previously of record.  None of 
this evidence, however, is material to the question at hand - 
the question of whether there is competent medical evidence 
to substantiate a linkage between the cardiopulmonary arrest 
due to atrial fibrillation and myocardial infarction and the 
veteran's death.  

The appellant's lay assertions, in and of themselves, are not 
material, as they hold no probative value in this case.  This 
is so because lay assertions in matters requiring medical 
expertise simply cannot serve as the predicate to reopen a 
claim under 38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  By "competent medical evidence" is 
meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a).

The newly submitted evidence does not include any competent 
opinion that the veteran's cardiovascular disorder was 
causally related to event(s) in service, service-connected 
disabilities or medications used to treat service-connected 
disabilities.  

As such, the Board finds that the additional evidence 
submitted since the April 1993 Board decision is not new and 
material as it does not include competent evidence suggesting 
that the cause of death, cardiopulmonary arrest, was incurred 
in or aggravated by active service, was manifested within one 
year from his separation from service, was proximately due to 
service connected disability and/or proximately due to 
medications prescribed for a service connected disability.  
The claim, therefore, is not reopened.

The Board finally notes that it has considered whether VA has 
satisfied its duty to provide notice and assist the appellant 
in the development of the claim pursuant to the provisions of 
the Veterans Claims Assistance Act (VCAA) of 2000.  106 P.L. 
475, 114 Stat. 2096 (2000).  In pertinent part, this law 
defines VA's notice and duty to assist requirements.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 2002).  The Court 
of Veterans Appeals (CAVC) has emphasized that the provisions 
of the VCAA impose new notice requirements on the part of VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

This case is before the Board on appeal from a May 2003 
rating decision denying the appellant's application to reopen 
her claim for service connection for the veteran's cause of 
death.  A February 2003 RO letter fully provided notice of 
elements (1), (2) and (3), see above, and it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In addition, 
by virtue of the rating decision on appeal and the statement 
of the case ("SOC"), the appellant was provided with 
specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  A 
November 2003 RO letter further advised the appellant of 
evidence deemed necessary to substantiate her claim.  
Although none of the VCAA letters told the appellant what was 
needed for new and material evidence to reopen her claim, 
that omission is not harmful to her because she was supplied 
with the complete text of 38 C.F.R. § 3.156 in the March 2004 
SOC.

The March 2004 SOC also provided the appellant with the 
complete text of 38 C.F.R. § 3.159(b)(1).  While this element 
of the VCAA notice came after the initial adjudication of the 
claim, the Board finds that, when considering the 
notification letters and the other documents described above 
as a whole, the Board finds that she was aware that it was 
ultimately her responsibility to give VA any evidence 
pertaining to the claims.  She has been provided with every 
opportunity to submit evidence and argument in support of her 
claim and to respond to VA notices.  Any aspects of VCAA 
compliant language that came after the initial determination 
would be harmless error on the facts of this case.  The 
appellant has not alleged that any notice deficiency exists 
in this case. For these reasons, to decide the appeal would 
not be prejudicial error to the claimant.  See Mayfield, 19 
Vet. App. 103 (2005).  

With respect to VA's duty to assist, the VCAA also requires 
VA to make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate his claim.  38 U.S.C.A. § 
5103A (2002); 38 C.F.R. § 3.159(c), (d) (2004).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to his claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination and/or opinion when necessary to make a decision 
on a claim.  

In this case, the RO obtained all relevant evidence 
identified by the veteran.  The file contains clinic records 
from VAMC in Birmingham, Alabama and private medical 
treatment records from Lloyd Nolan Hospital in Fairfield, 
Alabama.  Although the record already contained clinic 
records from the Birmingham VAMC at the time of the 1993 
Board decision, the Lloyd Nolan records were requested, 
received and reviewed by both the RO and Board.  The 
appellant identified another private treating physician, Dr. 
K., however, she later notified VA in November 2003 that Dr. 
K's records were destroyed after his death and that VA should 
continue processing her claim without the records.  The Board 
is not aware of a basis for speculating that any other VA or 
private treatment records exist relevant to the claims 
decided herein that have not been obtained.  Furthermore, 
because no new and material evidence has been presented or 
secured to warrant reopening of the claim, the Board does not 
have a duty to obtain a medical opinion regarding the claim.  
38 C.F.R. § 3.159 (c)(4)(iii) (2004).  

Thus, the Board finds that VA has satisfied the duty to 
assist the appellant.  In the circumstances of this case, 
additional efforts to assist or notify her in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  Therefore, she will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.

Finally, there is no doubt that the veteran rendered valuable 
service to the nation.  However, while the Board therefore 
expresses its appreciation for his service to the nation, VA 
is bound by the applicable law under statute, regulations, 
and the precedential decisions of the appellate courts, and 
the law is now well-settled that the mere assertion by a 
claimant that a disorder was incurred or aggravated by 
military service is not a sufficient basis to grant a benefit 
requiring medical expertise.  Espiritu, supra; 38 U.S.C.A. §§ 
503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

Reopening of the claim is denied.


	                        
____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


